DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, 13-16, 21 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 2008/0200912).
 Regarding claim 1-4, 10, 11, 13-16 and 21, Long discloses a device with an anode connected to a cathode (28, fig. 2, paragraph [0022]) by an electrically conductive flexible contact member (electrically conductive fluid, [0051]). Long discloses the device is for electroporation of cancer cells ([0027]) and could be used as a margin extender. The anode and cathode both include parallel elongate members/needles with proximal and distal ends (28, fig. 2). Long further discloses a control module for generating an electric pulse ([0032]) and leads between the control module and the electrodes (18).
Regarding claim 23-27 Long performs the recited method of using the device which could be a margin extender to electroporate cancer cells. However the tissue is selected for electroporation can be considered the step of identifying the location for treatment. Long teaches the method includes treating tissue on the exterior of the body (via an existing orifice, e.g. the esophagus or colon [0030]) or on the interior of the body (e.g. the liver, [0030]).

Claims 1, 2, 4, 10 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat (US 6,056,747).
Regarding claims 1, 2, 4, 10 and 12, Saadat discloses a device with an elongate anode (74 or 80, fig. 5) and an elongated cathode (the other or 74 or 80) connected in parallel by a conductive rigid contact member (76, see col. 3 lines 15-41). There is a handle extending from the contact member (66). The language of electroporation to treat a particular disorder is functional: the anodes and cathodes of Saadat could be used for electroporation of any tissue for any reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Davalos (US 2010/0030211).
Regarding claims 5-9 and 17-19, Long does not disclose that the elongate members of the anode and cathode have both energy delivery portions and insulative portions. However, providing electrodes/needles with some parts that are conductive and some that are insulative is very common in the art. Davalos, for example, teaches elongated members used for electroporation which have conductive and insulative portions for delivery energy (figs. 9A-B). Therefore, before the filing date of the application, it would have been obvious to provide the device of Long with any commonly known electrode configuration, including elongated members with conductive and non-conductive regions as taught by Davalos, which would produce the predictable result of allowing a user to deliver energy to tissue in a desired manner. Regarding the claimed relationship between the elongate members and the contact member, these are functional limitations. The elongate members of Long-Davalos can have any of the claimed relationships to the contact member, including partially or completely connected, parallel or perpendicular. Similarly, the elongate member of Long-Davalos can extend though and past any part of the contact member.

Claims 13-16, 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Pearson (US 2003/0130711).
Regarding claims 13, 14, 15, 16, 20 and 22, Saadat does not disclose a control module for generating electroporation pulses. However, electroporation is extremely common in the art and it is well-established that RF and electroporation are functionally equivalent (MPEP 2144.06). Pearson, for example, teaches an ablation device which can us any of a number of ablation energies for treating cancer ([0058]) including high frequency and electroporation ([0073]). Any type of electroporation can be considered 
Regarding claims 23-27, Saadat does not disclose a method of electroporating cancer at the variously claimed parts of the body. However, treating cancer is extremely common use for medical devices (as disclosed by both Long and Pearson), and it is well understood that cancer can occur in various parts of the body (as disclosed by Long as discussed above). Therefore, before the time the application was filed, it would have been obvious to use the device of Saadat-Pearson to treat any commonly known medical condition that requires tissue destruction, including cancer, and to treat cancer anywhere it occurs, to produce the predictable result of helping a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794